By the court, Ingraham, Justice.
The complaint in this action asks' to have the defendant restrained from collecting a tax which it is alleged was illegally imposed upon the plaintiffs, upon the ground that the plaintiffs were a foreign corporation and had no place of business in this state.
To this complaint the defendant demurs.
The point raised in this case was decided in Heywood agt. City of Buffalo, (14 N. Y. Rep.,p. 534,) all the judges holding that equity should not be appealed to to restrain the collection of a tax or assessment which was void. (Fuller agt. Allen et al., S. C., May term, 1858.)
In Van Doren agt. The Mayor, &c., of New York, (9 Paige, 388,) it was held that there was no remedy in equity, and that the court had no power to interfere in the case of a tax or assessment which was irregular.
In addition to these cases, I may add that in the present case there is no ground for such interference, even if under other circumstances the court had the power to grant the relief sought for in the complaint.
The warrant of distress issued to collect the taxes has been levied on some office furniture only.
If the tax is illegal, the plaintiffs have ample means of redress by an action for the trespass.
There is no serious or irreparable injury calling for the issuing of an injunction, and unless the party is otherwise remediless, an injunction is not the proper remedy..
The plaintiffs in submitting this case, have not seen fit to furnish any authorities sustaining this action, and we therefore conclude there are none.
The judgment appealed from should be affirmed.